                              Case 1:20-mj-01130-LF Document 11 Filed 06/10/20 Page 1 of 1


A(r 4f,8 {Rrlv. t)4/   I   5} lV*iver   ofr   Frclirninary Herring



                                                     uurrn n t                                    co u Rf '"'o,+nlllffi".
                                                                     T:i#fl::r
                                                                     DistrictofNervMe.xico .
                                                                                                                   r-.
                                                                                                                                     ,lUN
                                                                                                                                              l0   ZOZO
                                                                                                                                                          "o^,
                                                                                                                   IIITCHEL(
                            Urrited srares         ot'Arnerica              )                                                                 p
                                                                                                                                          ^,
                                                                                                                                  CiifirtE('iEBS
                              Derek NicJolas            Paditta             i    c**N".           ,o rr',1a0          LF

                                                             WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with theft of'government property, I I t"l.S.C" Sectiolr 641 , in a criminal
complaint filed in this court. A magistrate judge has infr:nned me of my rigtrr to a prelilxirrary hearing under Fed. R.
Crim. P. 5.1, or to a preliurinary hearing under Fed. R. Crim. p. 3?. L

              I agree to waive rny right to a prelirninnry hearing under Fed,        R",   Crim. P. 5.1 orFed. R" Crim. P. 32.1.
                                                                                                                                      ./


,-rr-dM                                                                  b4-*


                                                                                             Signnnre       of               { tiltflrfie}i


                                                                                                        Stephen Taylor
                                                                                 Prinltd uane and ba'ntmbar *{de{en,clant's tttttsnrcy



                                                                                              111 Lornas Blvd. NW #501
                                                                                               Albuquerque, NM 87102
                                                                                              A   dd tvss af' tlefentkttr t's al I o m ey



                                                                                           ----   :lF P-n-9n*!gylgi@ld.          o   rs-
                                                                                           E-muil utlrlrasr afdelendant's  alktrnt
                                                                                                            af defendan!'t urknuuv


                                                                                                         505,346-2489
                                                                                      Telephonc uul,*btr al lelbndant'.r ottonej,


                                                                                                         5CI5-346-24S4
                                                                                            llAX rnmlser af dqfi:ndunt's t,ttomsr-
